          21-03009-hcm
El Paso County - County CourtDoc#1-22
                              at Law 6         Filed 05/03/21 Entered 05/03/21 19:21:25 ExhibitFiled
                                                                                                Tab6/3/2020
                                                                                                      19 Pg 18:08
                                                                                                               of AM
                                                                11                                   Norma Favela Barceleau
                                                                                                                                                              District Clerk
                                                                                                                                                           El Paso County
                                                                                                                                                           2020DCV0914


                                                              AFFIDAVIT OF SERVICE


               State of Texas                                          County of EI Paso                                        County At Law 6 Court

               Case Number: 2020DCV0914

               Plaintiff:
               WESTAR INVESTORS GROUP, LLC,
               SUHAIL BAWA, AND SALEEM MAKANI

               VS.

               Defendant:
               THE GATEWAY VENTURES, LLC,
               PDG PRESTIGE, lNC MICHAEL
               DIXSON, SURESH KUMAR,
               AND BANKIM BHATT

               For:
               Erie C. Wood
               8111 Preston Road
               Suite 300
               Dallas, TX 75225

               Received by On Time Process Service on the lst day of June, 2020 at 9:39 am to be served on Chicago Title c/o
               John Cominos,13737 Noel Rd Suite 100, Dallas, TX 75240.

               I, Michael Brady, being duly sworn, depose and say that on the 2nd day of June, 2020 at 1 :20 pin,I:

               Executed service by hand delivering a true copy of the Subpoena For Production Of Documents With Exhibit A
               and $1.00 Witness Fee Attached , to: Connie Evans personally as Authorized Person at the address of: 13737
               Noel Rd., Suite 100, Dallas, TX 75240, who is authorized to accept service for Chicago Title, and informed said
               person of the contents therein, in compliance with state statutes.




               "I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server in

               good standing in the judicial circuit in which the process was served. I have personal knowledge of the facts set forth
               in this affidavit, and they are true and correct."




               Subscribe           om to before me on the 2nd day of
               June,            e afflant who is personally known to                        On Time Process Service
               me.                                                                          1700 Pacific Ave
                                                                                            Suite 1040
                                                                                            Dallas, TX 75201
                                                                                            (214) 740-9999

                                                                                            Our Job Serial Number: ONT-2020002335
                              :.¬ MyNo#N,:prE2.cO                                           Ref: Saleem Makani/Dixon
                                   ExpfrosJanuaytl.2On

                                               Copyright © 1992-2020 Database Services, lnc, -Process Server's Toolbox V8.1 k




                                                                                                                   111111[1[111[111111111111111[111]1111
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 2 of
                                       11




                                 THE STATH OF TEXAS
  TO:     ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON
         AUTHORIZED TO SERVE SUBPOENAS AS PROVIDED BY RULE 176.5 0F THE
         TEXAS RULES OF CIVIL PROCEDURE

                       SUBPOENA FOR PRODUCTION 0F DOCUMENTS

                                   CAUSE NO. 2020DCV0914

  WESTAR INVESTORS GROUP, LLC,                              IN THE COUNTY COURT
  SUHAIL BAWA, AND SALEEM MAKANI,

         Plaintiffs,                  I


  V.

                                                            AT LAW NO. 6
  THE GATEWAY VENTURES, LLC,
  PDG PRESTIGE, INC., MICHAEL
  DIXSON, SURESH KUMAR,
  AND BANKIM BHATT,

         Defendants.                                        EL PASO COUNTY, TEXAS

  You are hereby commanded to summon the following witness:

  Chicago Title
  c/o John Cominos
  13737 Noel Rd., Suite 100
  Dallas, Texas 75240

  to produce and permit inspection and copying of documents or tangible things to be used as
  evidence in this case on or before Monday, June 22, 2020 at 5:00 p.m at the offices of Brown
  Fox PLLC, 8111 Preston Rd., Suite 300, Dallas, Texas 75225 (or at another convenient time
  and location only by mutual agreement).

  Pursuant to Rule 176.6(c) of the Texas Rules of Civil Procedure, Chicago Title is commanded to
  bring and produce for inspection and copying the documents or tangible things set forth in the
  attached Exhibit "A."

  This subpoena is issued at the instance of Plaintiffs Westar Investors Group, LLC, Suhail Bawa
  and Saleem Makani, who are represented by Eric C. Wood, Brown Fox PLLC, 8111 Preston Rd.,
  Suite 300, Dallas, Texas 75225, telephone number (214) 327-5000.

  Texas Rule of Civil Procedure, Rule 176.8, "Enforcement of Subpoena." (a) Co#fe"pf.
  Failure by any person without adequate excuse to obey a subpoena served upon that person may
  be deemed a contempt of the court from which the subpoena is issued or a district court in the
  county in which the subpoena is served, and may be'punished by fine or confinement, or both.



  SUBPOENA FOR PRODUCTION OF DOCUMENTS                                                   PAGE 1
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 3 of
                                       11



  DO NOT FAIL to return this writ to the County Court at Law No. 6 of EI Paso County, Texas
  with either the attached officer's return showing the manner of execution or the witness' signed
  memorandum showing that the witness accepted the subpoena.

  ISSUED on June 1, 2020 by:

  Plaintiffs Westar lnvestors Group, LLC, Suhail Bawa and Saleem Makani
  Through Their Attorney of Record:

  BROWN FOX PLLC



      fc±{}----,-
  Eric C. Wood
  State Bar No. 24037737
  8111 Preston Road, Suite 300
  Dallas, Texas 75225
  Phone: (214) 327-5000
  Fax: (214) 327-5001
  Email: _Qric@brownfoxlaw.com

  ATTORNEYS FOR PLAINTIFFS
  WESTAR INVESTORS GROUP, LLC
  SUHAIL BAWA AND SALEEM MAKANI




                                                          iy           =.        .^s:--.tr``       -

                                                               :            `.        4        .
                                                                   J




  SUBPOENA FOR PRODUCTION 0F DOCUMENTS                                                                 PAGE 2
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 4 of
                                       11



  RETURN OF SERVICE OF SUBPOENA

           Came to hand the                                                           2020, at                 o'clock

     .in. and executed by delivering a copy of this Subpoena to the within-named witness,




  on the                                            2020, at                            o'clock         .in.


                                           +tr`, i;< 3,:t:.i, I.` `3 'E}ryi P_9P¥±y


                                                                                   fistable,
                                          fj:`:i:,i,,r``,,:£`T,.`\~n.rs,h`e`r±.£ft_G`6
                                                                                   "=*..-,,i
                                                                                               Dallas County, Texas.



                                                               Person who is not a party and is 18 years of
                                                               age.

  ACCEPTANCE OF SERVICE OF SUBPOENA BY WITNESS UNDER THE TEXAS
  RULES OF CIVIL PROCEDURE, RULE 176.


           I accept service ofthis subpoena.


                                                               Witness




  SUBPOENA FOR PRODUCTION OF DOCUMENTS                                                                         PAGE 3
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 5 of
                                       11




                                                        HXHIBIT ``A"

    I A)           Definitions.


                   1.       As used herein, the terms "you," "yourself," or "Chicago Title" refer to chicago
        I




        Title, and its officers, directors, members, partnel.s, employees, attorneys, representatives, and

        any other person acting or purporting to act on its behalfor subject to its Control.

    '|             2.       As used herein, the term "Gateway" refers to The Gateway ventures, LLC, and its
    I




        officers, directors, members, partners, employees, attorneys, representatives, and any other

    I person acting or purporting to act on its behalfor subject to its control.


                  3.      'As used herein, the term "PDG" refers to PDG Prestige, Inc., and its officers,
    I




I i directors, members, partners, employees, attorneys, 1.epresentatives, and any other person acting
11


    .




I           or purporting to act on its behalfor subject to its control.


                  4.        As used herein, the term "Dixson" refers to Michael Dixson, and his officers,

        directors, members, partners, employees, attorneys, representatives, and any other person acting
    "
I i br purporting to act on his behalf or subject to his control,

                  5.       As used herein, the term "Kumar" refers to Suresh Kumar, and his officers,

        directors, members, partners, employees, attorneys, representatives, and any other person acting
        I




        or purporting to act on his behalf or subject to his control.

                  6.       As used herein, the term "Bhatt" refers to Bankim Bhatt, and his officers,

        directors, members, partners, employees, attorneys, representatives, and any other person acting
                                                    I




                                                    \




    I or purporting to act on his behalf or subject to his control.

                  7.        As used herein, the term "Plaintiffs" refers to Westar Investors Group, LLC,

        Suhail Bawa and Saleem Makani, arid their officers, directors, members, partners, employees,
                                                    (




        SUBPOENA FOR PRODUCTION OF DOCUMENTS                                                       PAGE 4
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 6 of
"1

                                       11



     attorneys, representatives, and any other person acting or purporting to act on their behalf or

     subject to their control.                 I(
                                     I




              8.         As used herein, theterins "Westar" refers to westar Investors Group, LLC, and its

  officers, directors, members, partners, employees, attorneys, representatives, and any other

  person acting or purporting to act on its behalfor subject to its control.

              9.         As used herein, the term "Bawa" refers to suhail Bawa, and his officers, directors,

  members, partners, employees, attorneys, representatives, and any other person acting or

  purporting to act on his behalfor subject to his control.

              10.       As used herein, the term "Makani" refers to Saleem Makani, and his officers,

  directors, members, partners, employees, attorneys, representatives, and any other person acting
                                                )




                         act on his behalf or stibject to his control.

              11.       As used herein, the term "Nayyar" refers to Ashish Nayyar, and his officers,

 ; directors, members, partners, employees, attorneys, representatives, and any other person acting

 i' or purporting to act on his behalf or subject to his control,


              12.       As used herein, the term "Noorani" refers to Rahim Noorani, and his officers,


 idirectors, members, partners, employees, attorneys, representatives, and any other person acting
  I br purporting to act on his behalf or subject to his control.


 I              13.      As used herein, the term the "Property" refers to the approximately 20 acres of

  real property located at 6767 Gateway Blvd., EI Paso, Texas 79925, in whole or in part.

              14.       As used herein, the term "Lawsuit" means Cause No. 2020DCV0914, styled

  Westar lrrvestors Groap, LLC, et. al. v. The Gateway Ventures, LLC, et. al., ourrc5rr+ly pending in

  the County Court at Law No. 6 EI Paso County, Texas.




  SUBPOENA FOR PRODUCTION OF DOCUMENTS                                                            PAGE 5
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 7 of
                                       11




;I I               15.      As used herein, the term "person" means any natural individual in any capacity

        whatsoever or any entity or organization, including divisions, departments, and other units therein,

        and shall include, but not be limited t6, a public or private corporation, partnership, joint venture,

        firm,   voluntary   or   unincorporated L association,      organization,   proprietorship,   trust,   estate,


        governmental agency, board, commission, bureau, department or other such entity.

                16.      As used herein, the term "date," or any word relatingto a date, means the exact day,

        month and year, if ascertainable, or, if not ascertainable, the best available approximation thereof

        (including, ifnecessary, a relationship to other events).
                                               (




                17.      As used herein, the tehi "document" is used in its broadest sense and includes,

        without limitation, all original written,,recorded, or graphic matter whatsoever which is now, was at

        any time in the past, or may hereafter be in Defendant's possession or in or subject to Defendant's
    I custody or control, including any copies of any of the foregoing with any marks, notations, or


I       comments thereon, as well as all non-identical copies and/or drafts thereof, including, without
Ill




        limitation,anywritingsofanykindorbharacter(whetherinlonghand,typedorotherwisemachine,

        mechanically or photographically reproduced), any papers, books, pamphlets, periodicals, records,
    I




    i letters, photographs, videotapes, tangible things, correspondence, communications, telegrams,

        cables, telexes, messages, memoran4 (including any memorandum or report of a meeting or

        conversation), notes, notations, drafts, tyorkpapers, indexes, lists, tapes, transcripts, minutes, reports,
                                               (




    r.ecordings of telephone conversations, conferences or other meetings; summaries, notes or
        memoranda of meetings, conferences or telephone calls; affidavits, statements, summaries,


    Fnions, reports, studies, analyses, evaluations, contracts, agreements, drawings, plans, blueprints,
    I shop drawings, graphs, jottings, agenda, bulletins, notices, amouncements, advertisements,

    {instructions, chats, manuals, brochures, press releases, publications, schedules, price lists, invoices,




        SUBPOENA FOR PRODUCTION OF DOCUMENTS                                                             PAGE 6
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 8 of
                                       11




     purchase orders, bills, receipts, checks (front and back), check stubs, deposit slips, wire transfer

  I orders and receipts, client lists, jo
                                                   als, statistical records, desk calendars, appointment books,

     diaries, lists, tabulations, sound recordings, computer printouts, data processing programs, data

     processing input and output, microfil#, microfiche, ledgers of any kind, statements and books of
  11




     account, financial reports and budgets; all records kept by electronic, photographic or mechanical

     means; any notes or non-identical di.afts relating to the foregoing, and any other papers or writings
     'of any kind, including, but not limit?d to, any information contained in any computer or other

 1




 I information retrieval system or device, In all cases where originals are not available, "document"


     also means identical copies oforiginal documents.

             18.        As used herein, the term "communication" means any oral or written utterance,

     notation, or statement of any nature vyhatsoever, by and to whomsoever made, including, but not
                                               )




     limited to, correspondence, emails, text messages, conversations, dialogues, discussions, interviews,

  )consultations, agreements, and other :understandings between or among two or more persons,

     whether made orally, by document, face-to-face, by telephone, mail, personal delivery, or otherwise.

             19.         As used herein, the phrases "relate(s) to" or "relating to" mean consist of, refer to,


     pertain to, evidence, support, reflect, constitute or be in any way logically or factually connected
                                                                               /
     with the matter discussed,

             20.        As used herein, the term "factual basis" means facts, persons having knowledge or

     relevant facts, documents and opinions ofexpert witnesses.

           " 21.         As used herein, the terms "identify," "identification," or "identity" mean, when used


     in reference to:


                        (a)     person: the person's name, business and residence address(es), occupation,
     '                            job title, and dates so employed; and, if not an individual, state the type of
                               entity, the laws. or governmental authority under which it is organized and
                               existing, and the address of its principal place ofbusiness;



     SUBPOENA FOR PRODUCTION OF DOCUMHNTS                                                             PAGE 7
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 9 of
                                       11




                        (b)        document: the type of document (letter, memo, etc.), the identity of the
                                  author or originator, the date authorized or originated, the identity of each
                                  person to whom the original or copy was addressed or delivered, the identity
                                  of such person lenown or reasonably. believed by you to have present
                                  possession, custody, or control thereof, and a brief description ofthe subject
                                  matter thereof, all with sufficient particularity to request its production under
                                  196 ofthe Texas Rules of Civil Procedure;


                        (c)        communication: the date ofthe communication, the type of communication
                                  (telephone conversation, meeting, etc.), the place where the communication
                                  took place, the identity ofthe person who received the communication, and
                                  ofeach person present when it was made, and the subject matter disoussed;

                        (d)        meeting: the date of the meeting, the place of the meeting, each person
                                  invited to attqud, each person who attended, and the subject matter
                              I   discussed.


             22.        All other terms herein are to be given their regular dictionary meaning.

             Instructions.

              1.          Unless otherwise stated, the applicable time frame for all requests is June 1, 2017

      to the present,
  I




      I       2.          If any document which otherwise falls within the scope of this request is not




  i::::udcoecduiyenyt::;;t°a:eareherebyrequestedt°[[Stthedocument(S)notproducedand,foreach
  i



  )            A.         the reasons for withholding each such document;

      I       %:          ±±: i::=:i:y ::::: :::i::{:} :ri:;ecpha:::(hs)d:i:rancehn:rch document;
             D'         tdhoecid:::±ttyj[:erse)s°efn{}e person(S) to whom the original and any copies of each such

             E.          a briefdescription ofche nature and subject matter of each such document;
             F.          the date ofeach such document; and
             G.          the present location of each such document and the name, telephone number, and
                        address ofthe current custodian.




      SUBPOHNA FOR PRODUCTION OF DOCUMENTS                                                                PAGE 8
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 10
                                     of 11



             3.         You are hereby requested to produce the documents described below as they are

      kept in the usual course ofbusiness or organized and labeled to correspond with the categories of
                                              )i




  this Request.

             4.         To the extent that any or all computer programs or other documents are available
                                                  1




                                                  I




      only on disks, drums, central computer memory, or other storage means which can be physically

  attached to a computer, such computer programs and other documents are required to be

 'produced
                  either in printed or machine readable form.

  I               5.      Whenever a requested document or group of documents is kept or found in a file,


  produce the document or documents along with the file in which they are contained. Whenever a

  requested document or file or group of documents or files are kept or are found in a file drawer,
  I




  `




  file box or other place, before the same is produced, attached thereto a copy ofthe label, number

  or title of the file drawer, file box or other place from which the document or file was found or

 I.removed.

 I:




 }                6.      No communication, document or file requested should be altered, changed or
                                              L




 .'inodified in any respect. No commufiication, document or file requested should be disposed of

  or destroyed. You should take appropriate steps to protect all communications, documents and

  files from being misplaced or destroyed pursuant to any record retention or destruction policy or

  otherwise.

             7.        This Request seeks answers current to the date of response, and further shall be
                                                  I




  deemed to be continuing under the 'Texas Rriles of Civil Procedure so that any additional

  information relating in any way to this Request which you acquire or which becomes known to


 (you up to and including the time of trial shall be furnished promptly after such information is

  acquired or becomes lenown.
  I




 SUBPOENA FOR PRODUCTION OF DOCUMENTS                                                            PAGE 9
21-03009-hcm Doc#1-22 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 19 Pg 11
                                     of 11



 C)     Documents to be produced.

  1.    All communications between you and Gateway, PDG or Dixson referring or relating to
       the Property.

 2.     All communications between you and Westar, Bawa or Makani referring or relating to
       the Property.

 3.     All communications between you and Kumar or Bhatt referring or relating to the
       Property.

 4.     All communications between you and Nayyar or Noorani referring or relating to the
       Property.

 5.     All documents identifying, evidencing, or relating to any payments or transfers of money
       or consideration between you and Gateway, PDG or Dixson referring or relating to the
       Property, including but not limited to copies of checks, wire transfers and bank
       statements.

 6.     All documents identifying, evidencing, or relating to any payments or transfers of money
       or consideration between you and Westar, Bawa or Makani referring or relating to the
       Property, including but not limited to copies of checks, wire transfers and bank
       statements.
                                                                               \




 7.     All documents identifying, evidencing, or relating to any payments or transfers of money
       or consideration between you and Kumar or Bhatt referring or relating to the Property,
       including but not limited to copies of checks, wire transfers and bank statements.

 8.     All documents identifying, evidencing, or relating to any payments or transfers of money
       or consideration between you and Nayyar or Noorani referring or relating to the Property,
       including but not limited to copies of checks, wire transfers and bank statements.

 9.      All documents identifying, evidencing, or relating to any person or entity who owns,
       leases, or possesses any interest in any part ofthe Property.

 10.    All documents identifying, evidencing, or relating to any purchase, acquisition, or sale of
       any part of the Property, including but not limited to any contracts for sale, special
       warranty deeds and closing statements.

 11.   All documents identifying, evidencing, or relating to any purchase, acquisition, or sale of
       any real property by Gateway, PDG, or Dixson or anyone affiliated with Gateway, PDG,
       or Dixson, including but not limited to any contracts for sale, special warranty deeds and
       closing statements.




 SUBPOENA FOR PRODUCTION OF DOCUMENTS                                                   PAGE 10
